Citation Nr: 1613779	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-49 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Board remanded the appeal in July 2013 to afford the Veteran an opportunity to identify additional records in support of his claim, and for a VA examination and opinion.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Symptoms of hypertension were not chronic in service and continuous since service separation.

2.  Hypertension did not manifest to a compensable degree within one year of service separation.

3.  Currently diagnosed hypertension was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued February 2009 preadjudicatory notice letter which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, post-service military medical records, and a VA examination.  

The Board remanded the appeal in July 2013 in order to obtain a VA examination and opinion.  The Board finds that the October 2013 VA examination and opinion obtained are adequate as they were based on examination of the Veteran and a review of the record, and the VA examiner provided adequate reasons and bases for the opinion rendered based on a complete factual background.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, 

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration  (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends in a November 2013 statement that hypertension began while he was in service, and that it was a concern during an August 2005 VA examination conducted at separation.  

The Veteran has currently diagnosed hypertension.  See October 2013 VA examination.  Post-service medical records from William Beaumont Army Medical Center show that hypertension was first diagnosed in August 2007.  The Veteran was noted to have a history of intermittent hypertension at that time which had never been treated.  On examination in August 2007, his blood pressure was 159/103.  The examiner diagnosed systemic hypertension.  The record reflects continued treatment for hypertension since 2007.  

Service treatment records do not identify a diagnosis of hypertension in service. Prior to 2003, elevated blood pressure readings were not indicated by service treatment records.   On a May 2003 periodic medical examination, the Veteran had a blood pressure reading of 119/93, and a clinical evaluation assessed the Veteran with elevated blood pressure without diagnosis.   The Veteran was then referred to have five blood pressure readings taken over the next two weeks, and was to have additional evaluation if two or more readings were greater than 120/80.  The five blood pressure readings recorded on separate days in June 2003 were as follows: 112/69, 110/70, 128/82, 114/70 and 115/73.  No further evaluation was indicated.  In July 2003, the Veteran's blood pressure was at 141/95, and in September 2004, it was at 141/88.  

William Beaumont Army Medical Center records dated in June 2005 show that the Veteran was seen for a screening examination for combined systolic and diastolic elevation.  He had a blood pressure reading of 142/91.  Subsequent blood pressure readings recorded on separate days in June 2005 to screen for hypertension were as follows: 111/76, 104/77, 112/85, and 123/74.  Again, hypertension was not diagnosed.

On VA general medical examination performed for retirement purposes in August 2005, blood pressure readings were as follows: 130/84, 130/82, and 133/82.  Hypertension was not diagnosed at the time of the August 2005 VA examination. 

The weight of the evidence shows that symptoms of hypertension were not chronic in service and continuous since service separation.  The Board finds that service treatment records and treatment records from the William Beaumont Army Medical Center dated during the Veteran's period of service reflect several instances of systolic blood pressure readings of 140 mm or greater, and diastolic blood pressure reading at 90 mm or greater.  However, hypertension was not diagnosed at any time during service, and screenings for hypertension in June 2003 and June 2005 did not diagnose hypertension based on repeat blood pressure readings taken over a course of several days.  Hypertension was not identified at the time of the a VA retirement examination in August 2005 and blood pressure readings taken that day did not identify systolic blood pressure readings at 140 mm or greater or diastolic blood pressure readings at 90 mm or greater.  Post-service treatment records do not reflect hypertension symptoms or treatment until August 2007.  

The Board also finds that hypertension did not manifest to a degree of 10 percent or more within one year of service separation, October 2006.  As noted above, the Veteran was initially diagnosed with hypertension in August 2007.  Service treatment records and post-service treatment records do not reflect diastolic blood pressure readings predominantly at 100 percent or more, systolic blood pressure readings predominantly at 160 or more, or continuous medication for control of hypertension in service or within one year of service separation.  See 38 C.F.R. § 4.104, DC 7101.  Thus, even with consideration of the elevated blood pressure readings noted in service, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation to warrant the presumption of service connection.  

The Veteran contends in a July 2009 notice of disagreement that he had "pre-hypertension" as evidenced by blood pressure readings taken in August 2005, and indicated that his blood pressure readings were a concern during the August 2005 VA examination.  The Board finds, however, that a diagnosis of hypertension or even pre-hypertension was not indicated by the August 2005 VA examination report.  While the Board finds that the Veteran is credible in identifying screenings for elevated blood pressure in service and concerns about elevated blood pressure, as a lay person, the Veteran is not competent to diagnose hypertension or prehypertension in service, or to relate current hypertension to elevated blood pressure readings taken in service.  The Board, therefore, remanded the appeal for a medical opinion to address whether hypertension was related to service, to include the elevated blood pressure readings recorded in service.  

An October 2013 VA examiner opined that hypertension was less likely than not incurred in or caused by service, reasoning that the diagnosis of hypertension was not made until two years after discharge, and no records dated during the Veteran's active military time implied a diagnosis of hypertension prior to discharge.  The Board finds that the opinion is probative as it was based on fully accurate history as shown by the record, to include blood pressure readings recorded in service treatment records, and was based on consideration of the Veteran's lay statements, including his report of headaches in 2003 and 2004 and his history of treatment for hypertension.  The opinion also appears to be consistent with findings in service which failed to diagnose hypertension after taking repeat blood pressure readings in 2003 and 2005.  

The Board finds that the evidence of record does not otherwise tend to establish a nexus between currently diagnosed hypertension and the elevated blood pressure readings or reported headache symptoms reported by the Veteran in service.  The Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus between diagnosed hypertension and service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of hypertension, and the Board finds that his lay assertions attempting to relate hypertension to service are greatly outweighed by the medical opinion of the VA examiner, who has the requisite training and expertise to determine when the criteria for establishing a diagnosis of hypertension have been met.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

For these reasons, the Board finds that the weight of the evidence is against service connection for hypertension.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).

ORDER

Service connection for hypertension is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


